Citation Nr: 0836513	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  04-08 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Service connection for tinnitus.

2.	Service connection for sleep apnea.

3.	Service connection for lupus.

4.	Service connection for erythema nodosum.

5.	Service connection for deep vein thrombosis with venous 
stasis of the left leg.  

6.	Whether new and material evidence has been received to 
reopen the veteran's previously denied service connection 
claim for a low back disorder.  

7.	Whether new and material evidence has been received to 
reopen the veteran's previously denied service connection 
claim for bilateral hearing loss.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran had active service from September 1976 to October 
1989.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco Texas.    

The Board remanded this matter for additional development in 
September 2006.  The issues of service connection for 
erythema nodosum and left leg thrombosis are addressed in the 
REMAND portion of the decision below and are again REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	The veteran's tinnitus is not related to service.  

2.	The veteran's sleep apnea is not related to service.  

3.	The veteran's lupus is not related to service.  

4.	In an unappealed September 1998 rating decision, the RO 
denied a claim for service connection for a low back 
disorder. 

5.	In an unappealed September 1998 rating decision, the RO 
denied a claim for service connection for hearing loss.  

6.	In unappealed August 2001 and August 2002 rating 
decisions, the RO denied claims to reopen the veteran's 
service connection claim for a low back disorder.  

7.	In the September 2003 rating decision on appeal, the RO 
denied the veteran's claims to reopen his service connection 
claims for a back disorder and hearing loss.  

8.	VA has not received new and material evidence that would 
warrant a reopening of the veteran's service connection claim 
for a back disorder.      

9.	VA has not received new and material evidence that would 
warrant a reopening of the veteran's service connection claim 
for hearing loss.        


CONCLUSIONS OF LAW

1.	Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

2.	Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

3.	Lupus was not incurred in or aggravated by active service, 
nor may it be presumed related to service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

4.	A September 1998 rating decision that denied the veteran's 
service connection claim for a back disorder is final.  38 
U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2007).   

5.	A September 1998 rating decision that denied the veteran's 
service connection claim for hearing loss is final.  38 
U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2007).   

6.	Rating decisions dated in August 2001 and August 2002, 
which denied the veteran's claims to reopen his service 
connection claim for a back disorder, are final.  38 U.S.C.A. 
§§ 5108, 7105 (2002); 38 C.F.R. §§ 3.156, 20.200 (2007).   

7.	New and material evidence has not been received by VA that 
would warrant a reopening of the veteran's claim of service 
connection for a back disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).      

8.	New and material evidence has not been received by VA that 
would warrant a reopening of the veteran's claim of service 
connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming service connection for several 
disorders.  In the interest of clarity, the Board will 
initially discuss whether his claims have been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claims, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in several 
letters from VA between July 2003 and September 2006.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
veteran of the elements that comprise his claims and of the 
evidence needed to substantiate the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and 
Kent v. Nicholson, 20 Vet. App 1 (2006).  VA requested from 
the veteran relevant evidence, or information regarding 
evidence which VA should obtain (the Board also finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claims).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  VA advised the veteran of the respective duties 
of the VA and of the veteran in obtaining evidence needed to 
substantiate his claims.  And VA provided notification to the 
veteran prior to the initial adjudication of his claims here.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not provide the veteran with notice on disability 
evaluations and effective dates until September 2006, after 
the initial adjudication denying the veteran's claims in 
September 2003.  See Dingess/Hartman, Mayfield, both  supra.  
Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran is rebutted by the record, and that 
proceeding with a final decision is appropriate here.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007).  See also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328.  Following full and proper notice, 
VA, in accordance with Mayfield, readjudicated the veteran's 
claims in an October 2007 Supplemental Statement of the Case.  
Moreover, as will be detailed below, the Board will deny the 
veteran's claims to service connection.  No rating or 
effective date will be assigned here.  As such, the veteran 
has not been negatively affected by the untimely notice here.  
In sum, the Board finds that VA satisfied VCAA notification 
requirements in this matter.

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before hearings to voice his 
contentions.  And VA afforded the veteran a VA compensation 
examination for his claim for service connection for 
tinnitus.  

The Board notes, however, that the RO did not provide 
compensation medical examinations and opinions for the other 
claims decided here (i.e., service connection claims for 
sleep apnea and lupus, and claims to reopen service 
connection claims for low back and hearing loss disorders).  
The Board finds this proper.  

The Board notes that in a claim to reopen a previously denied 
claim, it is the veteran's responsibility to generate new and 
material evidence that would warrant a reopening of the 
claim.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) 
(upholding validity of 3.159(c)(4)(C)(iii) and finding that, 
"without the introduction of new and material evidence, VA 
is not required to provide a medical examination or 
opinion").  

With regard to the claims to service connection for sleep 
apnea and lupus, the Board finds reasonable the RO's decision 
to refuse VA compensation examinations for these claims.  

A VA medical examination and opinion is required only when a 
reasonable possibility exists that such assistance would aid 
in substantiating a claim.  38 U.S.C.A. § 5103A; see Duenas 
v. Principi, 18 Vet. App. 512 (2004).  The Court of Appeals 
of Veteran's Claims has held that the Secretary's duty to 
provide a medical examination is triggered where there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; and 
(3) an indication that the disability may be associated with 
the veteran's service; but (4) insufficient medical evidence 
on file for the Secretary to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Here, no reasonable possibility exists that recent medical 
examination or opinion would assist the veteran in 
substantiating the service connection claims for sleep apnea 
and lupus.  Conducting medical examination for purposes of 
rendering an opinion would serve no purpose in this case.  
First, the medical evidence shows that the veteran currently 
has these disorders so there is no need for a diagnostic 
evaluation.  Second, the evidence clearly shows that the 
veteran's disorders first manifested many years following 
service.  The evidentiary foundation for a medical nexus 
opinion is lacking for this claim therefore.  As such, no 
reasonable possibility exists that medical examination and 
opinion would aid the veteran in substantiating the service 
connection claims for sleep apnea and lupus.  See 38 U.S.C.A. 
§ 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), Duenas and 
McLendon, both supra.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  
II.  The Claims for Service Connection

The veteran claims that service caused him to incur tinnitus, 
sleep apnea, and lupus.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Certain conditions, such as lupus, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In this matter, the Board finds that the record does not 
preponderate against the veteran's claims that he currently 
has tinnitus, lupus, and a sleep disorder.  An October 2006 
VA compensation examination report notes a diagnosis of 
tinnitus.  And VA medical treatment records dated between 
2001 and 2004 indicate treatment for sleep and lupus 
disorders.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Nevertheless, the evidence does not show that the veteran 
incurred any of these disorders in service, or within the 
first year of discharge from service, or manifested a 
continuity of symptomatology indicative of any of these 
disorders in the first several years following discharge from 
service in October 1989.  38 C.F.R. §§ 3.303(b), 3.307, 
3.309; Pond, 12 Vet. App. at 346.  

Regarding tinnitus, a February 1988 service medical record 
notes a complaint of tinnitus.  But the veteran's June 1989 
separation report of medical examination found the veteran's 
ears and hearing to be normal.  

Regarding sleep apnea and lupus, the service medical records 
show no complaints, treatment, or diagnoses for sleep apnea 
or lupus.  The veteran's June 1989 separation report of 
medical examination noted no sleep or lupus disorders.  The 
earliest medical evidence of a sleep disorder is noted in 
2002, which is dated over 12 years following service, while 
the earliest evidence of lupus is noted in 2001, which is 
dated over 11 years following service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  And the veteran did not file a 
claim for service connection for these disorders until March 
2003, over 13 years following service.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) (a veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim).        

Moreover, the record lacks competent medical evidence of a 
nexus between service and tinnitus, a sleep disorder, or 
lupus.  See Pond, supra.  In fact, the VA examiner who 
conducted the October 2006 audiology examination found the 
veteran's tinnitus and service to be unrelated.  

As the evidence indicates that the veteran's tinnitus, lupus, 
and sleep apnea is not related to service, the Board finds 
that the record preponderates against the veteran's claims to 
service connection for tinnitus, lupus, and sleep apnea.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against 
the claim).  The benefit-of-the-doubt rule does not apply 
here and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  The Claims to Reopen

The veteran also claims that a current back disorder and a 
current hearing loss disorder should be service connected.  

The RO originally denied the veteran's service connection 
claim for a back disorder in September 1998.  In two 
subsequent decisions - in August 2001 and August 2002 - the 
RO denied claims to reopen the service connection claim for a 
back disorder.  As these decisions were not appealed, these 
decisions became final.  See 38 U.S.C.A. §§ 5108, 7105 
(2002); 38 C.F.R. §§ 3.156, 20.200 (2007).

The RO originally denied the veteran's service connection 
claim for hearing loss in September 1998.  The veteran did 
not appeal this decision so the decision became final.  See 
38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2007). 

In March 2003, the veteran filed a claim to reopen his 
service connection claims for hearing loss and a low back 
disorder.  In the September 2003 rating decision on appeal, 
the RO denied his claims.  For the reasons set forth below, 
the Board agrees with that decision.    

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

To address the merits of the veteran's underlying claim here, 
the Board must first decide whether VA has obtained new and 
material evidence since the final rating decisions noted 
above (i.e., September 1998 and August 2002).  Service 
connection for VA compensation purposes will be granted for a 
disability resulting from disease or personal injury incurred 
in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 38 
U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306(b).  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2007).  New and material evidence cannot 
be cumulative or redundant.  Id.

The Board will address the veteran's claims to reopen 
separately below.

A.	Lower Back Disorder 

VA most recently denied the veteran's claim to reopen his 
service connection claim for a back disorder in an August 
2002 rating decision.  To determine whether new and material 
evidence has been submitted since then, the Board must 
compare the evidence of record at the time of the August 2002 
rating decision with the evidence of record received since 
that decision.  

	Evidence of Record Considered in the August 2002 Rating 
Decision 

In August 2002, the relevant evidence of record pertaining to 
the veteran's service connection claim for a back disorder 
consisted of statements from the veteran; several service 
medical records indicating in-service complaints of lower 
back pain; a November 1986 Physical Profile Board Proceedings 
report which notes lower back pain and found the veteran with 
an acute back strain; a June 1989 separation report of 
medical examination which found no back disorder; an April 
1998 VA compensation examination report which reflects a 
diagnosis of lumbar spine degenerative disc disease; private 
and VA medical records dated between 1991 and 2002 showing 
the veteran's complaints of low back pain, and diagnosing the 
veteran with low back strain and degenerative arthritis; and 
private medical records dated in January 2001 indicating that 
the veteran injured his back pursuant to private post-service 
employment.   

In sum, the record contained medical evidence in August 2002 
indicating that the veteran had a back disorder then, and 
showing that he had experienced a low back disorder during 
service.  But the RO found that none of this evidence 
constituted new and material evidence that warranted a 
reopening of the veteran's original service connection claim.  
See 38 C.F.R. §§ 3.303, 3.156.  As such, the RO denied the 
veteran's claim to reopen.  Again, that August 2002 decision 
became final.  It is therefore not subject to revision upon 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200.

	Evidence Received Since the August 2002 Final Rating 
Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
relevant evidence that has been added to the record since the 
final August 2002 rating decision.  Since that decision, the 
relevant evidence that VA has received consists of additional 
statements from the veteran, and private and VA medical 
records evidencing the veteran's treatment for lower back 
pain and degenerative arthritis.  This evidence is certainly 
new evidence in the claims file.  It has been included in the 
claims file since the August 2002 final rating decision.  But 
the Board finds that none of this new evidence is material.  
None of the evidence relates to the central unestablished 
fact necessary to substantiate the veteran's service 
connection claim here - that the veteran's in-service lower 
back disorder relates to a current back disorder.  In short, 
none of the new evidence comprises the medical nexus evidence 
necessary to support the veteran's claim.  See 38 C.F.R. 
§ 3.303; see also Pond, supra.  The new evidence merely shows 
what was known in August 2002 - that the veteran had back 
pain during service, and has lower spine arthritis currently.  
The record therefore continues to lack new and material 
evidence.  

Accordingly, the claim to reopen the service connection claim 
for a back disorder is denied.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); see Gilbert, supra.  

B.	Hearing Loss

VA most recently denied the veteran's claim to reopen his 
service connection claim for hearing loss in the September 
1998 decision denying his original claim for service 
connection.  To determine whether new and material evidence 
has been submitted since then, the Board must compare the 
evidence of record at the time of the September 1998 rating 
decision with the evidence of record received since that 
decision.  

	Evidence of Record Considered in the September 1998 
Rating Decision 

In September 1998, the relevant evidence of record pertaining 
to the veteran's service connection claim for hearing loss 
consisted of statements from the veteran; several service 
medical records indicating in-service hearing loss; a 
September 1986 service medical record diagnosing the veteran 
with "non organic hearing loss"; a June 1989 separation 
report of medical examination which found the veteran with 
normal hearing; a November 1993 audiology report showing 
normal hearing under VA guidelines (see 38 C.F.R. § 3.385); 
and a May 1998 VA compensation examination report which noted 
normal hearing under VA guidelines.  Id.  

In sum, the record contained medical evidence in September 
1998 indicating that the veteran experienced hearing loss 
during service, but also indicating that he had normal 
hearing at the time of the rating decision.  As such, the RO 
denied the veteran's claim.  Again, that September 1998 
decision became final.  It is therefore not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.




	Evidence Received Since the September 1998 Final Rating 
Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
relevant evidence that has been added to the record since the 
final September 1998 rating decision.  Since that decision, 
the relevant evidence that VA has received consists of 
additional statements from the veteran and an October 2006 VA 
compensation audiology examination report.  The examination 
and report was designed to address the veteran's claim 
regarding tinnitus (the Board requested this development in 
its September 2006 remand).  But the examiner nevertheless 
noted that the veteran had hearing loss.  And the examiner 
found the veteran's hearing loss unrelated to service.  

The evidence submitted since September 1998 is certainly new 
evidence in the claims file.  But the Board finds that none 
of this new evidence is material.  None of the evidence 
relates to the central unestablished fact necessary to 
substantiate the veteran's service connection claim here - 
that the veteran's current hearing loss relates to the 
hearing loss he experienced in service.  In short, none of 
the new evidence comprises the medical nexus evidence 
necessary to support the veteran's claim.  See 38 C.F.R. 
§ 3.303; see also Pond, supra.  The record therefore 
continues to lack new and material evidence.  

Accordingly, the claim to reopen the service connection claim 
for hearing loss is denied.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); see Gilbert, supra.  


ORDER

1.	Service connection for tinnitus is denied.  

2.	Service connection for sleep apnea is denied.  

3.	Service connection for lupus is denied.  

4.	New and material evidence to reopen the veteran's service 
connection claim for a lower back disorder has not been 
received, and the appeal as to this issue is denied.

5.	New and material evidence to reopen the veteran's service 
connection claim for hearing loss has not been received, and 
the appeal as to this issue is denied.


REMAND

Medical evidence of record indicates that the veteran has a 
current skin disorder and has a current left leg thrombosis 
disorder.  

Service medical records indicate, moreover, that the veteran 
experienced skin and left leg disorders during service.      

There is no VA compensation examination report of record, 
however, which comments on whether the veteran's current skin 
and left leg disorders relate to his in-service disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
VA examinations with appropriate 
specialists in order to determine the 
nature, severity and etiology of any 
current skin and left leg disorders.  The 
claims file must be made available to and 
reviewed by the examiners in conjunction 
with the examinations, and the 
examination reports should reflect that 
such reviews were made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The veteran's complaints 
should be recorded in full.  

2.  Each examiner should then advance an 
opinion on the likelihood (likely, at 
least as likely as not, not likely) that 
the veteran's current disorders relate to 
service.    

3.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


